Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, January 1818
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					
					Jan. 1818 
				
				I am very happy to find by your Letter of the 7th that you are kind enough to be satisfied with my efforts to amuse you  I am generally obliged to write in so great a hurry that I cannot attend to elegance of style and I believe I cannot always boast of writing sense—I am only guided by the current of my thoughts which frequently flow too rappidly to be perfectly rational—If however they enable you to draw some little information as to what is passing in this part of the World and excite some interest for our little perplexities I shall have attained and accomplished my aim—Of Political News I hear little but I fear that the embers which have been some time smothered will soon burst into a blaze and time can only show who it will consume—You will have seen by the Papers that Amelia is in our Possession—Present me kindly to all and believe me ever dutifully yours
				
					L C A.
				
				
			